Citation Nr: 0804002	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-21 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for facial scars.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1983 to November 1983 and again from April 1984 to 
August 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and August 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The veteran had a hearing before 
the RO in August 2005 and the transcript is of record.

The Board notes that, in a June 2000 rating decision, the RO 
found that the appellant's claim of entitlement to service 
connection for tinnitus was not well-grounded.  Since that 
decision, however, the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 2005), 
was enacted.  Unlike the version of the law in effect at that 
time, the VA is now charged with the duty to assist almost 
every claimant and with the duty to provide certain notices 
to claimants to assist them in pursuing the benefit sought.  
The new law further provides that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the service-connection claim decided in June 2000, can be 
readjudicated under the provisions of the new law. Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002 & 
Supp. 2005). 


FINDINGS OF FACT

1.  The veteran currently has hyperpigmentation on the right 
side of his face, but there is no competent evidence that 
shows a causal link between his condition and any remote 
incident of service.

2.  There is no competent evidence indicating a causal link 
between the veteran's complaints of tinnitus and any remote 
incident of service. 


CONCLUSIONS OF LAW

1.  The veteran's superficial area of hyperpigmentation on 
his face was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303 and 3.304 (2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1131, 1112, 1113, and 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.303 and 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006). 

The notice requirements were met in this case by letters sent 
to the veteran in November 2004 and March 2006.  The 2004 
letter advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  The letter also told 
him what evidence was necessary, to provide or identify any 
relevant evidence, and that it was ultimately his 
responsibility to ensure that VA received any relevant 
evidence.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The March 2006 letter, advised the 
veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was not 
done in this case because the VCAA was enacted during the 
pendency of this appeal.  However, the veteran still has the 
right to VCAA content complying notice and proper subsequent 
VA process, and that has been done, as discussed above.  Any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the claim was readjudicated and 
additional SSOCs were provided to the veteran in April 2005, 
July 2006 and September 2006.  Not only has he been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded appropriate medical examinations to 
obtain an opinion as to whether his facial scars and tinnitus 
can be directly attributed to service.  Cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the veteran's military service.  This 
is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that he currently has facial 
disfigurements, to include scars and hyperpigmentation, and 
tinnitus as a result of an explosion that accidentally blew 
up in his face during his military service.  He alleges he 
was bandaged and treated for facial injury and tinnitus on 
the field. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records confirm the explosion 
injury in April 1989.  At that time the veteran was treated 
for injury to the left of his nose and inferior to his left 
ear.  The diagnosis at the time was "abrasions." The 
veteran also complained of ringing in the ears after the 
accident, but indicated the problem had resolved one week 
later.  Notwithstanding the injury, the veteran's service 
medical records do not indicate any on-going treatment or 
complaints of facial abnormalities or tinnitus.  Indeed, the 
veteran's separation examination is silent as to any such 
abnormalities. 

The first question that must be addressed, therefore, is 
whether incurrence of chronic conditions are factually shown 
during service. The Board concludes it was not. Although the 
veteran was treated for the blast injury in April 1989, it 
appears all complaints regarding ringing ears resolved in one 
week and no residuals of any facial abrasions were noted 
during the remainder of his service or on separation.  His 
service medical records are simply devoid of any findings 
consistent with chronic conditions.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.   The 
crucial inquiry, then, is whether the veteran currently has 
facial abnormalities or tinnitus related to the in-service 
injury or any other remote incident in service. The Board 
concludes he does not. 

After service, the Board notes the C-file contains voluminous 
amounts of medical records dating back to July 1994 through 
September 2006.  Those records are largely in regard to the 
veteran's substance abuse treatment, psychiatric treatment 
and various unrelated orthopedic conditions.  The veteran's 
Social Security Administration (SSA) disability files are 
also of record and indicate the veteran receives disability 
benefits for unrelated medical conditions.  Within the 
voluminous records stretching over ten years, the veteran 
notably has not received any direct treatment for tinnitus or 
facial scars.  

The veteran's statements, moreover, have been inconsistent 
over time.  In regard to his facial scars, the veteran claims 
the blast injury was to the right side of his face where he 
currently has hyperpigmentation.  His service medical 
records, however, clearly indicate the injury was to the left 
side of his face.  At other times, the veteran does not 
indicate the hyperpigmentation is related to the blast 
injury, but rather focuses on various facial scars.  

In regard to his tinnitus, he alleges that the tinnitus has 
been a problem since the 1989 injury.  In 2000, during a VA 
outpatient appointment for an unrelated problem, the veteran 
complained of tinnitus that began "recently."  Overall, the 
veteran has been inconsistent with how far back his tinnitus 
began and now maintains that it has "come and gone" through 
the years.  

Given the confirmed in-service injury, the veteran was 
afforded appropriate VA examinations in November 2005.  In 
regard to his facial scars, the VA examiner diagnosed the 
veteran with "superficial area of hyperpigmentation on right 
side of face" noting the in-service injury was to the left 
side of his face.  In regard to etiology, the examiner opined 
as follows:

...the veteran has several keloiding scars on his 
face from prior trauma and abrasions.  It is 
logical to say that the veteran has a tendency to 
keloid with any significant trauma; therefore, it 
is unlikely that a flash bang did cause the 
hyperpigmentation on the right side of his face.  
There is no keloid formation to show any 
significant trauma took place for the veteran has 
keloid formation from prior trauma that is 
evident on other areas of his face.

The veteran was also afforded a VA audiological examination 
in November 2005 where the examiner indicated the veteran's 
hearing was within normal hearing, but noted his complaints 
of tinnitus.  In regard to etiology, the examiner opined as 
follows:

The veteran's anecdotal evidence has been 
inconsistent in the past.  The veteran also has a 
positive history of alcohol and drug abuse which 
has also known to cause tinnitus.  The veteran 
has also gone through mental stress which can 
also cause tinnitus.  It is more likely that the 
tinnitus is associated with these factors and not 
the bomb blast.  The veteran indicated that the 
tinnitus has resolved and has not complained of 
any tinnitus until approximately 6-7 years later, 
well after [the in-service injury]. 

The Board finds the examiners' opinion compelling. The 
conclusions are based on specific clinical tests and 
findings, and a complete review of the C-file, including the 
veteran's service medical records detailing the April 1989 
injury. Also compelling, despite the veteran's voluminous 
medical records, no medical provider has ever linked the 
veteran's facial scars, hyperpigmentation or tinnitus with 
any incident of service or otherwise conflicted with the VA 
examiners' opinions. 

The Board concludes the veteran's statements that his facial 
condition and tinnitus are related to the in-service 
explosion are simply not credible.  The veteran has proved to 
be a poor historian and indeed relates current conditions of 
the right face with an in-service injury affecting his left 
face.  In regard to his tinnitus, his complaints have been 
inconsistent and wavering throughout time.  Even assuming the 
veteran's statements are accurate, notwithstanding the 
evidence to the contrary, the veteran lacks the competence to 
relate his in-service injury to his current conditions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
no medical provider has ever linked the veteran's facial 
scars or tinnitus to the April 1989 in-service injury or any 
other incident of service.  Indeed, the medical evidence 
indicates otherwise. 

In summary, the medical evidence on file does not relate the 
veteran's claimed current symptoms to any aspect of the 
veteran's active duty.  Direct service connection requires a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service. Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also, 
Hickson, supra.  The most probative evidence of record is 
against such a finding in this case. In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application. See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


 



ORDER

Entitlement to service connection for facial scars is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


